Case: 18-30709      Document: 00514788165         Page: 1    Date Filed: 01/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-30709                       January 9, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
HARVEY RAY LEXING, individually and as Next Friend of EML,

              Plaintiff - Appellant

v.

JOHN BEL EDWARDS, in his official capacity; ALBERT E. LOOMIS,
individually and in his official capacity; MARY HAMILTON, individually and
as an employee of Albert E. Loomis, III; MARKETA GARNER WALTERS, in
her official capacity; KEESHA BORDELON, individually and in her official
capacity; ANIKA LASHAYE CARSTON; JO CASTON, individually and in
her official capacity,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:17-CV-1092


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.